FILED
                            NOT FOR PUBLICATION                                  MAY 02 2012

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-50082

              Plaintiff - Appellee,              D.C. No. 3:10-cr-01255-JAH-1

  v.
                                                 MEMORANDUM*
KEITH FRANCIS LAMB,

              Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                       Argued and Submitted April 13, 2012
                              Pasadena, California

Before: SILVERMAN and RAWLINSON, Circuit Judges, and TUNHEIM,
District Judge.**

       Following his arrest for bringing in an illegal alien, appellant Keith Lamb

(Lamb) signed a stipulation that allowed for the release of the alien material



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.
witness, but allowed the government to introduce hearsay statements of the witness

should Lamb decide to go to trial, which Lamb subsequently did. The district court

rejected Lamb’s argument that he was permitted to introduce hearsay statements of

the material witness. The district court also limited Lamb’s questioning of a

government witness regarding the nature of the witness’s drug conviction. Lamb

appeals these two rulings.



1.    Because the stipulation unambiguously allowed only the government to

introduce the material witness’s statements, the district court did not err in

rejecting Lamb’s argument to the contrary. See United States v. Molina, 596 F.3d

1166, 1169 (9th Cir. 2010) (“Stipulations freely and voluntarily entered into in

criminal trials are as binding and enforceable as those entered into in civil actions. .

. .”) (citation and alteration omitted).



2.     The district court committed no plain error pursuant to Federal Rule of

Evidence 804(b)(3). See United States v. Jenkins, 633 F.3d 788, 803 (9th Cir.

2011) (explaining that an argument that was not raised in the district court is

reviewed for plain error).




                                      Page 2 of 3
3.    The district court did not abuse its discretion in excluding further

questioning regarding the government witness’s drug conviction. See United

States v. Waters, 627 F.3d 345, 353 (9th Cir. 2010), as amended (explaining that it

is entirely within the district court’s discretion whether to exclude evidence).

      AFFIRMED.




                                     Page 3 of 3